Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yuri J. Stoyanov appeals the district court’s order dismissing his claims against Defendants, including those brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006), the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2006), and the Whis-tleblower Protection Act, 5 U.S.C. §§ 1214, 1221 and 2302 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Stoyanov v. Mabus, No. 1:07-cv01764-WDQ, 2009 WL 4884518 (D.Md. Dec. 9, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.